In two negligence actions to recover damages for personal injuries, etc., the plaintiffs (the same individuals in both actions) appeal from an order of the Supreme Court, Nassau County (Levitt, J.), dated September 30, 1986, which denied their motion to consolidate the two actions.
Ordered that the order is reversed, with one bill of costs, and the motion is granted.
In the interests of judicial economy, in order to avoid inconsistent verdicts, and in the absence of demonstrable prejudice, the motion to consolidate the negligence actions should have been granted (Megyesi v Automotive Rentals, 115 AD2d 596; Thayer v Collett, 41 AD2d 581; Potter v Clark, 19 AD2d 585). We further note that unlike the cases of Shackleford v Mills (110 AD2d 630) and Doll v Castiglione (86 AD2d 711), this case involves a specific claim that the second accident aggravated an injury caused by the first accident, and so it presents a particularly appropriate situation for consolidation. Thompson, J. P., Eiber, Sullivan and Harwood, JJ., concur.